Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 1 of 42 Page ID #:332




                 EXHIBIT
                    1
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 2 of 42 Page ID #:333
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 3 of 42 Page ID #:334




                 EXHIBIT
                    2
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 4 of 42 Page ID #:335
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 5 of 42 Page ID #:336




                 EXHIBIT
                    3
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 6 of 42 Page ID #:337
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 7 of 42 Page ID #:338
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 8 of 42 Page ID #:339
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 9 of 42 Page ID #:340
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 10 of 42 Page ID #:341
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 11 of 42 Page ID #:342




                 EXHIBIT
                    4
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 12 of 42 Page ID #:343




 Bee Movie (2007)
   Summary
     AKA                             Arı Filmi, Bee Movie - A Historia De Uma Abelha, Bee Movie - Das
                                     Honigk omplott
                                     Arı Filmi, Bee Movie - A Historia De Uma Abelha, Bee Movie - Das
                                     Honigk omplott, Bee Movie - Das Honigkomplott, Bee Movie - Drôle
                                     d'abeille, Bee movie, la historia de una abeja, Bee Movie: povestea unei
                                     albine, Bitės ﬁlmas, Film o pszczołach, Mézengúz, Pán V_ielka, Pan
                                     Včelka, Би Муви: медовый заговор, История с пчели

     Status                          Released

     Genres                          Animated, Comedy

     Keywords                        cgi

     Start Date                      10/31/2005

     Wrap Date                       Summer 2007

     US Release Date                 11/02/2007

     Int'l Release Date              11/01/2007

     DVD Release Date                03/11/2008

     Budget                          $150,000,000 (Studio System)

     US Box Oﬃce                     $126,597,121

     Worldwide Cume                  $281,797,121

     Directors                       Steve Hickner, Simon J Smith

     Writers                         Jerry Seinfeld, Spike Feresten, Barry Marder, more...

     Actors                          Jerry Seinfeld, Renée Zellweger, Kathy Bates, more...

     Studio                          DreamWorks Animation

     Development Notes               Based on an original idea by Jerry Seinfeld.
      Created: Dec 9 2003 01:04 PM   Last update: Jul 23 2019 02:52 AM   ID: 4807705



Credits

   Company
    Name                                                     Credit                          Credited As

    DreamWorks Animation                                     Studio
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 13 of 42 Page ID #:344



                                           Domestic Theatrical Distributor
  Paramount Pictures
                                           (Canada-F)

                                           Foreign Theatrical Distributor (South
  CJ Entertainment
                                           Korea)

                                           Foreign Theatrical Distributor
  Forum
                                           (Lithuania)

                                           Foreign Theatrical Distributor
                                           (Argentina, Greece, Thailand, South
                                           Africa, United Arab Emirates, Austria,
  United International Pictures            Chile, Denmark, Egypt, Finland,
                                           Hungary, Jordan, Norway, Poland,
                                           Singapore, Sweden, Turkey, Switz
                                           CH-D, Switz CH-F, Switz CH-IT)

                                           Foreign Theatrical Distributor
  Sam Film
                                           (Iceland)

                                           Foreign Theatrical Distributor
  Paramount Pictures International (PPI)
                                           (Australia, United Kingdom)

                                           Foreign Theatrical Distributor
  Ro Image 2000
                                           (Romania)

                                           Foreign Theatrical Distributor
  Universal Pictures International
                                           (Netherlands, Italy)

  Asmick Ace Inc.                          Theatrical Distributor (Japan)

  Blitz-Cine Star                          Theatrical Distributor (Croatia)

                                           Theatrical Distributor (Czech
  Bontonﬁlm
                                           Republic)

  Dreamland                                Theatrical Distributor (Brazil)

  Empire                                   Theatrical Distributor (Lebanon)

  FK                                       Theatrical Distributor (Finland)

                                           Theatrical Distributor (United Arab
  Gulf Film, LLC
                                           Emirates)

  Intercontinental Film Distributors       Theatrical Distributor (Hong Kong)

  MSD                                      Theatrical Distributor (Viet Nam)

  Taramount                                Theatrical Distributor (Serbia)

  Tatra Film                               Theatrical Distributor (Slovakia)

  VIN                                      Theatrical Distributor (Ukraine)

  ZON Lusomundo (now part of NOS
                                           Theatrical Distributor (Portugal)
  Audiovisuals)
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 14 of 42 Page ID #:345




   12/11/2007 (3_day)         $2,606,153              2707            $963            $121,021,546

   12/18/2007 (3_day)         $760,196                1609            $472            $122,355,577

   12/25/2007 (3_day)         $408,864                539             $759            $123,060,493

   01/01/2008 (3_day)         $637,798                475             $1,343          $124,214,368

   01/08/2008 (3_day)         $443,220                407             $1,089          $125,196,072

   01/15/2008 (3_day)         $300,799                338             $890            $125,595,476

   01/22/2008 (4_day)         $331,262                296             $1,119          $125,993,358

   01/29/2008 (3_day)         $200,101                265             $755            $126,233,269

   02/05/2008 (3_day)         $150,457                246             $612            $126,424,663

   02/12/2008 (3_day)         $139,690                206             $678            $126,597,121



  Budgets
  Budget
  Project Budget           Production Budget: $150,000,000 (Studio System)

                           Estimated Budget: $150,000,000 (11/12/2007)



Notes
  Development
  Based on an original idea by Jerry Seinfeld.


  Distribution
  Distribution             Released in New Zealand on Flat December 6, 2007.
  Country of Origin
  US Release Date          Wide Release in Germany on Flat December 13, 2007.
  Screenings
                           United States

                           Released in United States on Flat Fall November 2, 2007.

                           Festivals Screenings: Shown at London Film Festival (Gala) October 17-
                           November 1, 2007. - 2007

                           Festivals Screenings: Shown at Santa Barbara International Film Festival
                           (Apple Box) January 24-February 3, 2008. - 2008

                           Festivals Screenings: Shown at Dubai International Film Festival (Cinema
                           for Children, Dubai Gala Screening) December 9-16, 2007. - 12/2007
       Case
10/28/2020    2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 15 of 42 Page ID #:346




https://mail.google.com/mail/u/1/?tab=wm&ogbl#inbox/FMfcgxwKjBSNcQbrsBmwPvQhnwlTVhpj?projector=1   1/1
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 16 of 42 Page ID #:347




                 EXHIBIT
                    5
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 17 of 42 Page ID #:348
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 18 of 42 Page ID #:349
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 19 of 42 Page ID #:350
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 20 of 42 Page ID #:351
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 21 of 42 Page ID #:352
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 22 of 42 Page ID #:353
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 23 of 42 Page ID #:354
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 24 of 42 Page ID #:355
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 25 of 42 Page ID #:356




                 EXHIBIT
                    6
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 26 of 42 Page ID #:357
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 27 of 42 Page ID #:358




                 EXHIBIT
                    7
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 28 of 42 Page ID #:359




   STACEY SNIDER
   CO-CHAIRMAN U N IVERSAL PICTURES




       August 30, 1999

       John Morgan Evans
       745 W. 981h Street
       Los Ange les, CA 90044

       RE: BEE MOVIE

       Dear John,

       Thank you for submitting BEE MOVIE.

       It's a humorous and entertaining story, and contained many delightful moments. Although it is
       not something the studio would like to pursue at this time, I would like to offer one of our story
       analyst's comments if you are interested in doing more work on your script.

       There's a cute idea for an animated feature here, with some promising character concepts. But
       the material could use some organization; the plot lacks focus.

       That' s partially due to the way the story cuts back and forth between various characters very
       quickly at the start, which leads to some confusion. It would be good to hang out with the
       important bees for a longer stretch, so that we'd get to know them better and beg in to root for
       them.

       The basic structure overall is what really needs attention. T he "Rey and Bumble" storyline and
       the "Honey Bees v. Killer Bees" storyline never quite come together. There's little sense of a
       central conflict that builds to a satisfying climax. After all the fighting between Rey and Babe, a
       sudden fire accidentally set off by the Pastor saves the honey bee hive. Couldn 't Rey be more
       involved in the big finish?

       Set-ups for minor plot developments also lack pay-offs. For example, Babe gets threatened by
       Would Bee and Could Bee early on - but they then disappear from the plot until the big fig ht at
       the end. It's unclear what Rey's metamorphosis is all about; if it does actually occur, we never
       get to see it and understand it.

       While Rey is an appealing misfit, Honey Bee and his other friends are only sketchily suggested.
       We get that Chubbee is overweight, but the other bees could use stronger personalities. T he
       supporting characters in THE LION KING, for example, are all vivid and memorable, as are the
       featured ants in ANTZ. Babe is on his way towards being a well-rounded bad guy, because he' s
       insecure (no sting!); it would be great to see him as an even more " human" villain.

                                           UNIVERSAL STUDIOS
     100 U NIVERSAL C ITY P L AZA       UN I VERSAL C ITY CA 91608 TEL 818 777 7982       FAX 818 866 2151
                                      E- M A I L stacey.s n i der@un istud i os.co m
                                             www.uni versalstudios.com
     Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 29 of 42 Page ID #:360




              It would also help to let the audience in on the rules of the story's world. While the writer has
              obviously done research on types of bees and bee activities, the story would be even more fun
              and involving if more bee information could be conveyed. We' d like more of an explanation of
              why the killer bees are after the honey bees on the drones' behalf. A BUG ' S LIFE, for example,
              laid out all the necessary information (i.e. concerning ants and grasshoppers) very clearly in its
              openmg.

              John, I hope this will be helpful to you. Thanks again for thinking of me and I wish you the best
              of luck in seeing your project to fruition.

              Warm regards,




          ~              der
..
              SS/lb
              encl.




                                               UNIVERSAL STUDIOS
                               100 UNIVERSAL C ITY PLAZA         UN I VERSA L C ITY CA 91608
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 30 of 42 Page ID #:361




   STACEY S N IDER
   CO-CHAIRMAN UNIVERSAL PI CTU RES




        Octobe r 26, 1999

        John Morgan Evans
        745 W. 98 th Street
        Los Angeles, CA 90044

        RE: TODAYTOMORROW

        Dear John,

        Thank you for submitting TODAY TOMORROW. While you clearly have creative
        ideas about the future environment, this script could be nefi t from more detailed
        characters and a better defined structure. As w ith B EES, your previous submissio n, I
        would like to offer one of our story analyst's comments if you are interested in doing
        more work on your script.

        Whi le thi s script addresses resonant racial issues and hints at an intriguing future world,
        its significant structural issues, c haracter confusion, and lack of clarity about its futuristic
        setting make for a difficult read.

        One gets the sense upon reading th is script that the writer has a clearer idea about the
        story, the world, the characters, a nd the themes than is actually expressed in the
        screenp lay itself. There are certainly c lear, important themes, notably a look at racial
        oppress io n and an exploration (perhaps somewhat muddled, but certain ly present) of
        women's issues and female empowerment. However, these themes unfortunate ly take
        place w ithin an overall context that is not so clear.

        The first area of concern is the structure. The script has an unconventional, two-part
        structure, w ith a first section that focuses upon woman protagonist JONI and a shorter
        second section that examines her father JAEPHUS. Th is overarching structure tends to
        play against the traditional (and typically desirable) three-act structure tha t we tend to see
        in studio screenplays. The net result is a script that basically builds separately two major
        events in the separate sections -- Joni's trip to Alaska in the first section and Jaephus'
        success in getting into the tunne ls in the second. These almost feel more like short stories
        in their structure, building to a singu lar event rather than c reating the complications and
        reversals we tend to see within a traditional tlu·ee-act piece. Essentially, w hat seems to be
        missing he re is wha t one typically finds w ithin a second act in a regular screenplay --
        complication, dramatic irony and reversals, subplots, and multiple narrati ve strands that
        resolve into a conclusion.
                                            UNIVERSAL STUD I OS
      100 U N I VERSA L C IT Y PLA ZA     U N I VERSAL C IT Y CA 91608 TEL 818 777 7982   FAX 818 866 21 51
                                        E-MA I L s t acey.sn ider @uni stu di os.com
                                               www.unive rs alstu dios.com
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 31 of 42 Page ID #:362




      A clear nanative progression is also an issue. Wh ile Joni's conflicts eventually become
      apparent, they are not set up in a strong story-oriented fashion that presents concrete
      problems and complications that build upon each other. Instead, Jon i's issues are
      presented more from a character point of view, but this leaves us without a strong central
      storyline. We get incidents that refl ect upon the society and Joni's issues, but no narrati ve
      center that can provide a spine for the movie.

      Unfortunately, the problems here are not solely structural. The screenplay also stumbles
      in te1ms of the clarity of the world that it is trying to create. While there are intriguing
      ideas here -- the "rag," the futuristic jobs program, etc -- none of them are clear enough to
      really come to li fe . One never really understands how the "rag" works, the jobs system
      and the whole structure of thi s future society remains unclear, and there are many
      questions about the way things work in this future world that are simply never addressed.
      This is particularly important in a science fiction script, as a huge part of what makes th is
      type of sci-fi interesting is the realism, the believability, and the creativity of the future
      worlds. This script definitely offers some creativity, but it hasn't tempered this with
      realism and believability. Weak science is also an ancillary issue here -- as sci-fi fans
      tend to be well-educated about sc ience, bl atant scientific stretches (such as the odd
      moment here in which a futuristic technology is given credit for watch-phones which in
      reality could be built today) are a particular problem for believab ility.

      The believability of the future world is also an issue in making the race and gender
      themes at the root of this script emotionally and intellectually accessible. Since the fu ture
      world doesn't feel organic right now, its dystopian racial oppression and gender inequality
      feels as if it exists solely to grind an axe about these issues in real life. Whi le a
      connection to real-Ii fe themes is of course a major point, the elements need to feel real
      and to be nanati vely justified for this to reach the hearts of the audi ence. Otherwise, th is
      becomes a political diatribe rather than a movie.

      Character work is difficult to address in this script because the characters are such a part
      of the contextless, hard-to-understand future world. The emotional conflict between Joni
      and little sister TUKJ is clear enough, as is their affection (although the bizan-e scenes
      that address bad breath, which appear to have been included fo r comic relief, really don't
      work and should be replaced with something more tender). However, no one here really
      comes alive as people with interior psychologies. Part of the problem may be that
      characters are used too much for exposition. Another issue is that sociological concerns
      (gender, race, class, etc) or ro les in society (cops, rich people, criminals, etc) seem to
      dominate the creation of the characters rather than internal psychology, concrete,
      emotionally accessible moti vations, etc. This writer would do well to step aside from the
      thematic agenda here, loosen the focus upon character types, and re-address the characters
      here with a stronger focus on individuality, psychological real ism, and specific,
      emotionally driven motivation. Di alogue is an ancillary issue, with an attendant need for
      greater realism. In particular, characters need to exhibit indi vidual diction choices,



                                     UNIVERSAL STUDIOS
                      100 U N I VERSAL C ITY PLAZA UN I VERSAL C I TY CA 91608
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 32 of 42 Page ID #:363




      rhythmic patterns, and emotional dri ves in their dialogue that can flesh them out as
      people. Currently, they al l sound a little too similar and tend to express either thematic
      concerns or expository material.

      Overall, this script exhibits imagination, but needs to focus much more upon the writing
      process in order to hone that imagination into a workable, believab le movie.

      John, I hope this wi ll be helpful to you. Thanks again for thinking of me and I wish you
      the best of luck in seeing your project to fruition.

      Warm regards,


     ~~
      Stacey Snider

      SS/lb
      enc l.




                                     UNIVERSAL STUDIOS
                      100 UN I VERSAL C IT Y P L AZA   UN I VERSAL C IT Y CA 9 1608
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 33 of 42 Page ID #:364




                 EXHIBIT
                    8
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 34 of 42 Page ID #:365

      Emily Birdwhistell                                           100 Universal City Plaza         818 777-8360 Tel
      Senior Counsel, Litigation                                   Building 1280, 9th Floor         Emily.birdwhistell@nbcuni.com
      NBCUniversal Media, LLC                                      Universal City, CA 91608




                                                          November 11, 2020




      VIA ELECTRONIC MAIL
      Roger L.Wilkerson, III, Esq.
      Fahad Sharif, PC
      18960 Ventura Blvd., #440
      Tarzana, CA 91356
      roger@lawrriorinc.com

                Re:        John Evans v. Universal Filmed Entertainment Group, et al.
                           United States District Court Case No.: Not Yet Filed

      Dear Mr. Wilkerson:

             I am in-house litigation counsel for NBCUniversal Media, LLC, Universal
      Pictures, a division of Universal City Studios LLC, DreamWorks Animation, LLC
      (“DreamWorks”), and all related entities (collectively herein, “NBCUniversal”). Your
      October 28, 2020 letter to Christopher Miller has been forwarded to me for response on
      behalf of any potential defendants. I have reviewed your letter and all attachments, and
      respectfully reject any claim against any entity or individual affiliated with the 2007
      DreamWorks Animation animated film Bee Movie (herein, the “Film”) or NBCUniversal
      as wholly unfounded.

               First, as Mr. Miller pointed out in his September 2019 email included in your
      letter, you have not, and cannot, demonstrate the access to Mr. Evans’ work necessary to
      support a claim for copyright infringement. You assert that Mr. Evans submitted his
      script to Stacey Snider in 1999. Ms. Snider was an employee of Universal Pictures at
      that time and left the company in 20061.

            The Film, however, was not created, developed or produced by Universal Pictures
      or any other entity affiliated with NBCUniversal. DreamWorks Animation publicly
      announced in 20052 that it was producing the Film based on the idea and script

      1
        Ms. Snider did go to DreamWorks Pictures after departing Universal, however, DreamWorks Pictures is a
      completely separate entity, unaffiliated with DreamWorks Animation as of 2004, and similarly had nothing
      to do with the Film.
      2
        See, e.g., https://apnews.com/article/5224444fed16c02d2918a0e7d55c8c98


      NBCUniversal:6091926v1
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 35 of 42 Page ID #:366




      independently created by Jerry Seinfeld. Neither Universal Pictures nor Ms. Snider had
      any part in the creation, development or production of the Film. Indeed, as you recognize
      in your letter, NBCUniversal did not acquire DreamWorks Animation until August 22,
      2016, nine years after the release of the Film. Please note that “[r]easonable access
      requires more than a bare possibility, and may not be inferred through mere speculation
      or conjecture.” Gable v. Nat’l Broad. Co., 727 F. Supp. 2d 815, 824 (C.D. Cal. 2010)
      (emphasis added); see also Three Boys Music Corp. v. Bolton, 212 F.3d 477, 482 (9th
      Cir. 2000) (same). You have fallen far short of demonstrating any possibility of access,
      and by your own admission3, you are pursuing a claim against the wrong parties.

              Second, you have not identified any protectable similarities between the Film and
      Mr. Evans’ script that would be entitled to protection under copyright law. All the
      alleged similarities identified in your letter are generic elements—scenes à faire that
      would logically flow from a story about bees. See Funky Films, Inc. v. Time Warner
      Entm't Co., L.P., 462 F.3d 1072, 1077 (9th Cir. 2006) (“scenes à faire, which flow
      naturally from generic plot-lines, are not protectable.”); see also Metcalf v. Bochco, 294
      F.3d 1069, 1074 (9th Cir.2002); Cavalier v. Random House, 297 F.3d 815, 822 (9th
      Cir.2002) (The analysis is whether “the protectable elements, standing alone, are
      substantially similar.”). Certainly, you are not asserting that your client owns the idea of
      bees, their connection to honey and pollen, or the concepts of dangling one’s feet over a
      ledge or meadows, just to name a few.

              Third, your horn book recitation notwithstanding, you have provided no legal or
      factual support for the current settlement demand of $281,797,121.00, or nearly the total
      of the Film’s worldwide box office. Nor could you. There is simply no support under the
      Copyright Act for such a demand, even were there liability, which as addressed above,
      there is not. 17 U.S.C. § 504.

             Lastly, please be aware that should you choose to pursue these baseless claims,
      NBCUniversal will not hesitate to fully defend itself and seek all remedies available
      under law. This includes, but is not limited to, seeking sanctions under Federal Rule of
      Civil Procedure 11 for knowingly filing a lawsuit against the wrong parties, and seeking
      the recovery of our attorneys’ fees. Under the fee-shifting provision of the Copyright
      Act, your client will be personally liable for such a fee award.

              NBCUniversal makes every effort to be respectful of others’ intellectual property
      rights, but respectfully disagrees that there is any liability for any claim against any
      potential defendant identified in your letter. The Film was independently created, no one
      involved with the creation of the Film had access to your client’s script, and there are no
      protectable similarities in the works at issue.




      3
        The information regarding the timeline of the DreamWorks Animation acquisition is all readily available
      with a simple internet search, as you must know since you accurately identified the acquisition time period
      in your letter.


      NBCUniversal:6091926v1
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 36 of 42 Page ID #:367




               Nothing contained in or omitted from this letter shall be deemed an admission by
      NBCUniversal or any of its affiliates or any other party of any facts or a waiver of their
      rights, remedies or defenses, in law or in equity, all of which are expressly reserved.

                                                  Very truly yours,

                                                  /s/ Emily Birdwhistell
                                                  Emily Birdwhistell
                                                  Senior Counsel, Litigation

      cc:     Chris Miller (Christopher.c.miller@nbcuni.com)




      NBCUniversal:6091926v1
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 37 of 42 Page ID #:368




                 EXHIBIT
                    9
   Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 38 of 42 Page ID #:369

                                                                                                 TIP US




                         We customize. You could save $947

                         Ad by Liberty Mutual Insurance                                     See More




  BREAKING NEWS

  Sony’s Tom Rothman: The Film That Lit My Fuse & Why Moviegoing Will
  Survive Streaming And Roar Back

                                     HOME / FILM / BREAKING NEWS

      DreamWorks Duo Stacey Snider And Steven Spielberg Staying Put
                                                    By Mike Fleming Jr
                                                    August 14, 2012 7:36am




EXCLUSIVE: The not-so-discreet backroom discussions that were going on between Stacey
Snider, Steven Spielberg and Comcast for Snider to take a top post at Universal Pictures are now as
dead as disco, I’m told.

There were widespread (but murky) reports in the last few weeks that Ron Meyer might move up to
make room for the former top Universal exec Snider in a senior post at the studio. Spielberg was in the
middle of those discussions, though it was unclear what role he would have played beyond a
supportive one. The timing of the whole thing was unusual, given that Universal is poised to have its
best annual domestic box office results ever.

I’m told that Snider and Spielberg are definitely staying where they are at DreamWorks, after
solidifying a new round of funding from Reliance. They continue in a distribution deal at Disney that
would have required a complicated exit. After leaving Paramount, Snider and Spielberg got their
Reliance funding and made the Disney deal at the last minute after it was expected they would release
their films through Universal, the lot where their headquarters are based. That created strained
relations, but they seem to be thawing with forward progress on another Jurassic Park, a big piece of
business for both parties. Spielberg most recently directed Lincoln, and has Robopocalypse up next
with Chris Hemsworth, while he continues to circle the Moses epic Gods and Kings with Warner Bros.


              Subscribe to Deadline Breaking News Alerts and keep your inbox happy.
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 39 of 42 Page ID #:370


DreamWorks Animation
DreamWorks Animation, American entertainment company producing animated feature
films, original TV series and shorts, interactive media, live entertainment, theme park
attractions, and consumer products. It is based in Glendale, California.

                                      DreamWorks Animation originated as a division of
                                      DreamWorks SKG, a company founded in 1994 by
                                      Steven Spielberg, Jeffrey Katzenberg, and David Geffen
                                      (the “S,” “K,” and “G” of the company name).
                                      Katzenberg, formerly the head of film and television
                zoom_in
               Shrek                  production of the Walt Disney Company, took charge of
  Scene from the animated motion
                                      the new company’s animated film production. In 2004
  picture Shrek (2001), directed by
 Andrew Adamson and Vicky Jenson.     DreamWorks spun off DreamWorks Animation as an
       © 2001 DreamWorks LLC
                                      independent company, and Katzenberg stayed on as chief
executive officer. In August 2016 the corporation was acquired by NBC Universal (also
known as NBCUniversal), a subsidiary of Comcast Corporation, which was originally a cable
television operator.

Owing to the slow pace of animated feature production, the first two DreamWorks Animation
features were not released until 1998. The Prince of Egypt, a Biblical epic, was mostly made
with traditional cel (or cell) animation technology, but the talking-insect story Antz was an
early product of computer-generated animation. The company came to use computer
animation exclusively for its own productions, but maintained for many years a partnership
with Aardman, a British company that specialized in stop-motion clay animation. Starting with
Monsters vs. Aliens (2009), DreamWorks Animation released all its feature films in 3-D, or
stereoscopic, format.

Shrek (2001), a DreamWorks Animation film based on magazine cartoonist William Steig’s
book about an eponymous lovable ogre, won the first Academy Award for best animated
feature. That film and its sequels were box office hits, together grossing more than $1.2 billion
Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 40 of 42 Page ID #:371
in the United States alone. Shrek 2 (2004) was the highest-grossing film—of any type—in the
United States during the year of its release. Other DreamWorks animated features that were
successful enough to spawn at least one sequel included Madagascar (2005), Kung Fu Panda
(2008), and How to Train Your Dragon (2010). The Curse of the Were-Rabbit (2005), an
Aardman film distributed by DreamWorks Animation, won the Oscar for animated feature in
2006.

DreamWorks Animation also supplied animated series to television networks and to streaming
services such as Netflix. Many DreamWorks series—for example, The Penguins of
Madagascar (2008–15) and Kung Fu Panda: Legends of Awesomeness (2011–16)—are
feature film spin-offs. In addition, theme park attractions based on the company’s films are
found at a number of locations, including several parks run by Universal Studios.

                                             Robert Lewis




                   zoom_in
              Turbo FAST
     A scene from Turbo FAST, an
 animated series that debuted in late
  2013. It was the first Netflix original
children's series and the first show in a
   long-term programming deal with
       DreamWorks Animation.
            Netflix/AP Images




 Citation Information
 Article Title: DreamWorks Animation
 Website Name: Encyclopaedia Britannica
 Publisher: Encyclopaedia Britannica, Inc.
 Date Published: 03 December 2020
 URL: https://www.britannica.com/topic/DreamWorks-Animation
 Access Date: June 04, 2021
 Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 41 of 42 Page ID #:372




NBCUniversal Completes DreamWorks
Animation Acquisition

08/22/16
                                                                            Download PDF

NEW YORK--(BUSINESS WIRE)-- Advancing its position in kids and family entertainment,
NBCUniversal, a division of Comcast Corporation (NASDAQ: CMCSA), today announced it
has completed its acquisition of DreamWorks Animation SKG, Inc. (DWA). The studio will
become part of the Universal Filmed Entertainment Group, which includes Universal Pictures,
Fandango, and NBCUniversal Brand Development.

This Smart News Release features multimedia. View the full release here:
http://www.businesswire.com/news /home/20160822006031/en/

Under terms of the deal valued at approximately $3.8 billion, DWA stockholders are receiving
$41 in cash for each share of DWA common stock, and post-closing, DWA shares will no
longer be listed on the NASDAQ.

In addition, on September 21, 2016, DWA will redeem all $300 million aggregate principal
amount outstanding of its 6.875% Senior Notes due August 15, 2020 at a redemption price of
105.156% of the principal amount thereof, plus accrued and unpaid interest to, but not
including, the date of redemption.

About NBCUniversal

NBCUniversal is one of the world's leading media and entertainment companies in the
development, production, and marketing of entertainment, news and information to a global
audience.

NBCUniversal owns and operates a valuable portfolio of news and entertainment television
networks, a premier motion picture company, significant television production operations, a
 Case 2:21-cv-00984-CBM-PD Document 20-1 Filed 06/05/21 Page 42 of 42 Page ID #:373
leading television stations group, world-renowned theme parks, and a suite of leading
Internet-based businesses. NBCUniversal is a division of Comcast Corporation.

About DreamWorks Animation

DWA is a global family entertainment company with business interests that span feature film
and television production; licensing and consumer products; location-based entertainment;
and new media properties, including the company's controlling interest in AwesomenessTV.
The company's feature film heritage includes many of the world's most-beloved characters
and franchises, including Shrek, Madagascar, Kung Fu Panda and How to Train Your Dragon,
while its 32 feature film releases have amassed more than $13 billion in global box office
receipts. DWA's television business has quickly become one of the world's leading suppliers of
high-quality family programming, reaching consumers on linear and on-demand platforms in
more than 130 countries and winning a total of 25 Emmy™ Awards to date. The company's
deep portfolio of intellectual property is supported by a robust, worldwide consumer products
practice, which includes licensing, and location-based entertainment venues around the
world. DWA is also the majority owner of AwesomenessTV, a leading video destination for
Generation Z and Millennial audiences, and also owns 45% of Oriental DreamWorks, a world-
class animation studio in China that produces family entertainment for both Chinese and
global audiences.

Note: This press release contains forward-looking statements. Readers are cautioned that
such forward-looking statements involve risks and uncertainties that could cause actual
events or our actual results to differ materially from those expressed in any such forward-
looking statements. Readers are directed to Comcast's periodic and other reports filed with
the Securities and Exchange Commission (SEC) for a description of such risks and
uncertainties. Comcast does not undertake any obligation to update any forward-looking
statements.




View source version on businesswire.com:
http://www.businesswire.com/news /home/20160822006031/en/

Press Contacts:
NBCUniversal
Lauren Skowronski, 212-664-2432
Lauren.Skowronski@nbcuni.com
